  The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
  the document set forth below. This document was signed electronically on October 28, 2019, which may be
  different from its entry on the record.




  IT IS SO ORDERED.

  Dated: October 28, 2019




                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

   In re    CHIGURUPATI RAMANA                               ) Case No. 19-14814-aih
            xxx-xx-4767                                      )
                                                             ) Chapter 13 Proceedings
                                                             )
              Debtor(s)                                      ) Judge Arthur I. Harris

                      ORDER DISMISSING CASE AND RELEASING
              INCOME OF DEBTOR FROM THE JURISDICTION OF THE COURT

          This case came on for consideration by the Court upon The Turstee's Motion to Dismiss Case
filed on scheduled for hearing on September 16, 2019. No response or oppostion was filed. The Motion
states good cause and is granted.

          The Debtor(s) and/or the Debtor's employer(s), as well as the future income of the Debtor(s), is
hereby released from the supervision and control of the Court, as well as any order of the Court
requiring payments to the Trustee in this case.

          The Trustee is authorized to pay to the Bankruptcy Court an amount equal to the amount of
any unpaid filing fees. Any payment made to the Bankruptcy Court for unpaid filing fees shall be paid
from funds received either from or on behalf of the Debtor(s) prior to the dismissal of this case and, in
order to comply with Bankruptcy Rule 1006(b)(3) and any relevant statute(s), said distribution may be
made before (and possibly to the detriment of) any other authorized but unpaid distributions and/or
refunds. The Trustee is also authorized to retain the administrative fee on funds received.




  19-14814-aih         Doc 30       FILED 10/28/19           ENTERED 10/28/19 13:36:11                  Page 1 of 2
 /S/ Lauren A. Helbling
 LAUREN A. HELBLING (#0038934)
 Chapter 13 Trustee
 200 Public Square, Suite 3860
 Cleveland OH 44114-2321
 Phone (216) 621-4268      Fax (216) 621-4806
 ch13trustee@ch13cleve.com




                                         SERVICE LIST

Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

DAVID M BENSON, Attorney for Debtor(s)
(served via ECF)

CHIGURUPATI RAMANA, Debtor(s)
1863 COTTESWORTH LANE
GATES MILLS, OH 44040


PINNACLE INTERVENTION AND VASCULAR, Employer
1 NW 64TH STREET
AttN: Payroll Garnishments
OKLAHOMA CITY,OK73116


All creditors and parties of interest
(served via ECF)


                                                 ###




  19-14814-aih      Doc 30      FILED 10/28/19    ENTERED 10/28/19 13:36:11   Page 2 of 2
